Third District Court of Appeal
                               State of Florida

                         Opinion filed November 9, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1115
                          Lower Tribunal No. 16-6769
                             ________________


                              Stephanie Morell,
                                    Appellant,

                                        vs.

                                Rodolfo Ruiz,
                                    Appellee.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Gill S. Freeman, Judge.

      Greenspoon Marder and Michael J. Alman (Ft. Lauderdale), for appellant.

      Law Offices of Karim Batista, P.A. and Karim Batista, for appellee.


Before SUAREZ, C.J., and SALTER and LOGUE, JJ.

      SUAREZ, C.J.

      Appellant Stephanie Morell appeals an Order requiring her to file a petition

for relocation under Florida Statute Section 61.13001 (2016). We reverse because
that statute has no application to the facts of this case. Appellant resided in Palm

Beach County at the time the underlying action was filed and thus is not required

to file a petition to obtain the trial court’s permission to “relocate” to Palm Beach

County.

      Reversed.




                                         2